         Case 1:08-cr-00823-VSB Document 199 Filed 01/21/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 21, 2021

By ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Sonny Pequero, 08 Cr. 823 (VSB)

Dear Judge Broderick:

        The Government submits this letter in response to defendant Sonny Pequero’s motion for
early termination of supervised release. See ECF No. 197. On October 19, 2009, following a
conviction for conspiracy to distribute and possess with intent to distribute heroin, in violation of
21 U.S.C. § 846, the defendant was sentenced principally to 144 months’ imprisonment and a
supervised release term of five years. See ECF No. 94. The defendant was released from BOP
custody in or about March 2018 and is being supervised by the Probation Department in the Eastern
District of New York (“Probation”). The defendant’s supervised release term is set to expire on
March 7, 2023. On December 21, 2020, defendant Sonny Pequero filed the instant motion seeking
early termination of his supervised release term.

        The Government has conferred with Probation and understands that Probation does not
object to early termination of the defendant’s supervised release term. Indeed, Probation informed
the Government that the defendant meets all of Probation’s criteria for early termination.
Accordingly, the Government defers to Probation’s assessment in this case and does not object to
the defendant’s motion for early termination.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney



                                          by: _____________________________
                                              David J. Robles
                                              Assistant United States Attorney
                                              (212) 637-2550
